398 So. 2d 1010 (1981)
Mark E. RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. VV-257.
District Court of Appeal of Florida, First District.
May 21, 1981.
Michael Allen, Public Defender, and Margaret Good, Asst. Public Defender, Tallahassee, for appellant.
*1011 Jim Smith, Atty. Gen., and Carolyn Snurkowski, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Richardson appeals his sentence on a charge of robbery with a firearm. With great particularity the trial judge recited that Richardson qualified for sentencing under the Youthful Offender Act, Chapter 958, Florida Statutes, in all respects but one. Section 958.04(1)(c) excludes from the Act persons convicted of life felonies. The judge determined that because this crime was a first-degree felony which involved the use of a firearm, Section 775.087(1) enhanced the offense to a life felony and precluded Richardson's sentencing as a Youthful Offender.
We agree with Richardson that the enhancement statute should not have been applied here. See Fowler v. State, 375 So. 2d 879 (Fla.2d DCA 1979); Postell v. State, 383 So. 2d 1159 (Fla.3d DCA 1980).
Accordingly, the sentence is reversed and this cause is remanded to the trial court for resentencing under Chapter 958.
ROBERT P. SMITH, Jr., LARRY G. SMITH and JOANOS, JJ., concur.